Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 1 of 15




     EXHIBIT 1
             Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 2 of 15


Stephen Ferguson

From:                             Stephen Ferguson
Sent:                             Monday, July 26, 2021 2:35 PM
To:                               'fresh4u2013@windowslive.com'; 'turbo4host@gmail.com'
Subject:                          DISH Network L.L.C. v. Mohamed Omar et al.; United States District Court S.D. Tex., No.
                                  4:20-cv-02958
Attachments:                      English - Mohamed Omar Summons, Complaint, Order for Conference, Judge Sim
                                  Lake's Procedures.pdf; Arabic - Mohamed Omar Summons, Complaint, Order for
                                  Conference, Judge Sim Lake's Procedures.pdf; Dkt. 25 - Order Granting Motion for
                                  Continuance of Initial Conference.pdf; Dkt. 20 - Order Granting Extension to Serve &
                                  Alternative Service.pdf


Dear Mohamed Omar,

Please find attached copies of the summons (Dkt. 12), first amended complaint (Dkt. 10), order for conference (Dkt. 9),
order continuing initial conference (Dkt. 25), and Judge Sim Lake’s Procedures in English and Arabic for the above‐
referenced case. The Court’s order authorizing service of these documents via email (Dkt. 20) is also attached. Please
contact me with any questions.

Best Regards,

Stephen M. Ferguson
Hagan Noll & Boyle LLC
Two Memorial City Plaza
820 Gessner, Suite 940
Houston, TX 77024
713.343.0478 T (ext. 102)
713.758.0146 F
www.hnbllc.com




                                                            1
Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 3 of 15




     EXHIBIT 2
             Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 4 of 15


Stephen Ferguson

From:                             Stephen Ferguson
Sent:                             Monday, July 26, 2021 2:35 PM
To:                               'fortecsat2020@gmail.com'; 'h16am87@gmail.com'; 'h4iptv@gmail.com';
                                  'h16am@yahoo.com'
Subject:                          DISH Network L.L.C. v. Hossam Abd Elghany et al.; United States District Court S.D. Tex.,
                                  No. 4:20-cv-02958
Attachments:                      English - Hossam Abd Elghany Summons, Complaint, Order for Conference, Judge Sim
                                  Lake's Procedures.pdf; Arabic - Hossam Abd Elghany Summons, Complaint, Order for
                                  Conference, Judge Sim Lake's Procedures.pdf; Dkt. 25 - Order Granting Motion for
                                  Continuance of Initial Conference.pdf; Dkt. 20 - Order Granting Extension to Serve &
                                  Alternative Service.pdf


Dear Hossam Abd Elghany,

Please find attached copies of the summons (Dkt. 12), first amended complaint (Dkt. 10), order for conference (Dkt. 9),
order continuing initial conference (Dkt. 25), and Judge Sim Lake’s Procedures in English and Arabic for the above‐
referenced case. The Court’s order authorizing service of these documents via email (Dkt. 20) is also attached. Please
contact me with any questions.

Best Regards,

Stephen M. Ferguson
Hagan Noll & Boyle LLC
Two Memorial City Plaza
820 Gessner, Suite 940
Houston, TX 77024
713.343.0478 T (ext. 102)
713.758.0146 F
www.hnbllc.com




                                                            1
Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 5 of 15




     EXHIBIT 3
           Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 6 of 15




From:                      TrackingUpdates@fedex.com
Sent:                      Monday, July 26, 2021 4:03 PM
To:                        Aleksandra Bajd
Subject:                   FedEx Shipment 774359579833. This shipment was tendered to FedEx Express

Follow Up Flag:            Follow up
Flag Status:               Flagged




                     Hi. This shipment was
                  tendered to FedEx Express
                      on Mon 7/26/2021.


                                       Estimated delivery date

                                          Sun, 08/01/2021
                                            by 8:00pm




                                            PI CKE D UP
                                          HOUSTON, TX

                         TRACKING NUMBER           774359579833




                                                  1
Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 7 of 15

                          FROM     Hagan Noll & Boyle, LLC
                                   Two Memorial City Plaza
                                   820 Gessner, Suite 940
                                   Houston, TX, US, 77024


                            TO     Mohamed Omar
                                   36 Akl Basha Street
                                   Sed Beshr, Borg Alamal
                                   Alexandria, EG, 21411


                      SHIP DATE    Mon 7/26/2021 04:02 PM


               PACKAGING TYPE      FedEx Envelope


                         ORIGIN    Houston, TX, 77024


                   DESTINATION     Alexandria, , EG, 21411


              SPECIAL HANDLING     Deliver Weekday


              NUMBER OF PIECES     1


         TOTAL SHIPMENT WEIGHT     0.50 LB


                  SERVICE TYPE     FedEx International Priority




                                       Download the
                                       FedEx® Mobile app
                                       Get the flexibility you need to create
                                       shipments and request to customize
                                       your deliveries through the app.



                                                    LEARN MORE




                                   2
  Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 8 of 15

FOLLOW FEDEX




   Please do not respond to this message. This email was sent from an unattended mailbox.
This report was generated at approximately 4:02 PM CDT 07/26/2021.


All weights are estimated.


To track the latest status of your shipment, click on the tracking number above.


Standard transit is the date and time the package is scheduled to be delivered by, based on the
selected service, destination and ship date. Limitations and exceptions may apply. Please see
the FedEx Service Guide for terms and conditions of service, including the FedEx Money-Back
Guarantee, or contact your FedEx Customer Support representative.


© 2021 Federal Express Corporation. The content of this message is protected by copyright and
trademark laws under U.S. and international law. Review our privacy policy. All rights reserved.


Thank you for your business.




                                                3
           Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 9 of 15




From:                      TrackingUpdates@fedex.com
Sent:                      Monday, July 26, 2021 4:03 PM
To:                        Aleksandra Bajd
Subject:                   FedEx Shipment 774359666170. This shipment was tendered to FedEx Express

Follow Up Flag:            Follow up
Flag Status:               Flagged




                     Hi. This shipment was
                  tendered to FedEx Express
                      on Mon 7/26/2021.


                                       Estimated delivery date

                                          Sun, 08/01/2021
                                            by 8:00pm




                                            PI CKE D UP
                                          HOUSTON, TX

                         TRACKING NUMBER           774359666170




                                                  1
 Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 10 of 15

                               FROM    Hagan Noll & Boyle, LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, TX, US, 77024


                                 TO    Mohamed Omar
                                       576 Seif Street
                                       Alexandria, EG, 71111


                           SHIP DATE   Mon 7/26/2021 04:02 PM


                     PACKAGING TYPE    FedEx Envelope


                              ORIGIN   Houston, TX, 77024


                         DESTINATION   Alexandria, , EG, 71111


                    SPECIAL HANDLING   Deliver Weekday


                   NUMBER OF PIECES    1


               TOTAL SHIPMENT WEIGHT   0.50 LB


                        SERVICE TYPE   FedEx International Priority




                                           Download the
                                           FedEx® Mobile app
                                           Get the flexibility you need to create
                                           shipments and request to customize
                                           your deliveries through the app.



                                                         LEARN MORE




FOLLOW FEDEX

                                       2
 Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 11 of 15




   Please do not respond to this message. This email was sent from an unattended mailbox.
This report was generated at approximately 4:03 PM CDT 07/26/2021.


All weights are estimated.


To track the latest status of your shipment, click on the tracking number above.


Standard transit is the date and time the package is scheduled to be delivered by, based on the
selected service, destination and ship date. Limitations and exceptions may apply. Please see
the FedEx Service Guide for terms and conditions of service, including the FedEx Money-Back
Guarantee, or contact your FedEx Customer Support representative.


© 2021 Federal Express Corporation. The content of this message is protected by copyright and
trademark laws under U.S. and international law. Review our privacy policy. All rights reserved.


Thank you for your business.




                                                3
Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 12 of 15




      EXHIBIT 4
           Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 13 of 15




From:                      TrackingUpdates@fedex.com
Sent:                      Monday, July 26, 2021 4:10 PM
To:                        Aleksandra Bajd
Subject:                   FedEx Shipment 774359500093. This shipment was tendered to FedEx Express

Follow Up Flag:            Follow up
Flag Status:               Flagged




                     Hi. This shipment was
                  tendered to FedEx Express
                      on Mon 7/26/2021.


                                       Estimated delivery date

                                          Mon, 08/02/2021
                                            by 8:00pm




                                            PI CKE D UP
                                          HOUSTON, TX

                         TRACKING NUMBER           774359500093




                                                  1
Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 14 of 15

                          FROM     Hagan Noll & Boyle, LLC
                                   Two Memorial City Plaza
                                   820 Gessner, Suite 940
                                   Houston, TX, US, 77024


                             TO    Hossam Abd Elghany
                                   Elmessalamia
                                   Al Sharkia
                                   Zagazig, EG, 44839


                     REFERENCE     Universe IPTV


             SHIPPER REFERENCE     Universe IPTV


                      SHIP DATE    Mon 7/26/2021 04:08 PM


                PACKAGING TYPE     FedEx Envelope


                         ORIGIN    Houston, TX, 77024


                    DESTINATION    Zagazig, , EG, 44839


              SPECIAL HANDLING     Deliver Weekday


              NUMBER OF PIECES     1


         TOTAL SHIPMENT WEIGHT     0.50 LB


                   SERVICE TYPE    FedEx International Priority




                                       Download the
                                       FedEx® Mobile app
                                       Get the flexibility you need to create
                                       shipments and request to customize
                                       your deliveries through the app.



                                                    LEARN MORE




                                   2
 Case 4:20-cv-02958 Document 27-1 Filed on 07/27/21 in TXSD Page 15 of 15




FOLLOW FEDEX




   Please do not respond to this message. This email was sent from an unattended mailbox.
This report was generated at approximately 4:09 PM CDT 07/26/2021.


All weights are estimated.


To track the latest status of your shipment, click on the tracking number above.


Standard transit is the date and time the package is scheduled to be delivered by, based on the
selected service, destination and ship date. Limitations and exceptions may apply. Please see
the FedEx Service Guide for terms and conditions of service, including the FedEx Money-Back
Guarantee, or contact your FedEx Customer Support representative.


© 2021 Federal Express Corporation. The content of this message is protected by copyright and
trademark laws under U.S. and international law. Review our privacy policy. All rights reserved.


Thank you for your business.




                                                3
